GROSSCUP, Circuit Judge,
delivered the opinion.
The combination claimed started with a railway motor velocipede (old), in which was combined propulsion by hand and propulsion by *850feet. Nothing in the patent in suit introduces any novelty in the velocipede in these respects.
The gasoline engine introduced by the patent in suit is a standard gasoline engine, and the application of the power of the engine to the wheel of the car is the same as in a previous velocipede (Ellis patent No. 710,048), devised and intended to be used upon a railroad track. In this velocipede the application of power was to the front wheel, driving it from the motor by means of a belt connecting with a belt tightener, containing means also (practically the same means as in the patent in suit) whereby the foot driving or the engine driving-means might either, one or the other, be disconnected, so that when one was in use the other was out of use.
True, the Ellis invention was not built sufficiently strong to answer the purposes of a hand car for section men, and did not contain the means of propulsion by hand used in the old hand car, so that in one sense it may be said that ITovey brought about a vehicle that before that time had not been, in that exact form, in existence, to-wit, a railroad hand car adapted to the use of section men, combining means for propulsion by gasoline engine, in connection with propulsion by hand and propulsion by feet, and adaptable to the use of all these means at the same time, or separately, as the driver might wish; but after all is said, there was nothing more than the adaptation of an old motor (a gasoline engine) to an old vehicle (the hand car) in an old way (the Ellis velocipede), with such re-adjustments (clearly the work of an intelligent mechanic) as the application of the motor to this kind of velocipede made necessary. We see nothing in this that constitutes patentable invention. Hovey’s work, informed as he was by the previous art, was mechanical adaptation. Once the combination of the gasoline motor to the old velocipede was accomplished, there must be an end somewhere to what is patentable invention in the mere re-adjustments or re-adaptations of this concept. In our judgment that end was reached before Hovey began.
The decree appealed from will be
Affirmed.